DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claim amendments filed on March 05, 2020 and further in response to the response to Election/restriction filed on March 08, 2022.
Claims 1-15, 17-18, 20-21, 23-24 and 34-35 have been canceled.
Claims 25-32 have been withdrawn.
Claims 16, 19, 22 and 33 are pending.
Claims 16, 19, 22 and 33 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are settlement device receiving means, decryption means and currency generating and encrypting means in claims 16 and 33. And they have no structure, therefore they are generic placeholders. Since they are also coupled with function, it invoked 112f.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims recite the following mean-plus-functions limitations:
a settlement device receiving means that receives virtual currency data in at least claim 16. 
a decryption means that decrypts the virtual currency encryption data in at least claim 16. 
a currency generating and encrypting means that encrypts in at least claim 33.

The noted above means plus function limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “unit” and “module” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 16 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16, 19, 22 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites “encryption of plaintext original data that is data including issue subject information including at least information on an issue subject of the virtual currency data and amount information that is information for specifying a monetary value” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, what the phrase “information including at least information on an issue subject of the virtual currency data” is referring to. Appropriate correction is required.

Claim 16 recites, “a settlement means that, when the virtual currency encryption data is capable of being decrypted with the decryption means” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, what the phrase “data is capable of being decrypted” is referring to. It is unclear to a person of ordinary skill in the art, how a data is 

Claims recite the following mean-plus-functions limitations:
settlement device receiving means data in at least claim 16
a decryption means data in at least claim 16
a currency generating and encrypting means data in at least claim 33
The noted above claim limitation invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (e.g. a computer-readable medium). The broadest reasonable interpretation of a claim drawn to a computer readable media typically covers form of non-transitory tangible medial and transitory propagating signal per se in when specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijted, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C 101, Aug 24, 2009; p. 2. 7.

Claims 16, 19 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 16 is directed to a device and claim 19 is directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claim recites settling an amount. Specifically, the claims recite receiving means that receives virtual currency data, which is data of virtual currency having a monetary value, via a network from a predetermined … for requesting settlement, the virtual currency data including virtual currency encryption data which is data obtained by, according to a predetermined encryption method, encryption of plaintext original data that is data including issue subject information including at least information on an issue subject of the virtual currency data and amount information that is information for specifying a monetary value; a decryption means that decrypts the virtual currency encryption data included in the virtual currency data received 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a settlement device, encryption means and decryption means merely use(s) a computer as a tool to perform an abstract idea. Specifically, the settlement device, encryption means and decryption means perform(s) the steps or functions of a settlement device receiving means that receives virtual currency data, which is data of virtual currency having a monetary value, via a network from a predetermined device for requesting settlement, the virtual currency data including virtual currency encryption data which is data obtained by, according to a predetermined encryption method, encryption of plaintext original data that is 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a settlement device, encryption means and decryption means to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of settling an amount. As discussed above, taking the claim elements separately, the settlement device, encryption means and decryption means perform(s) the steps or functions of a settlement device receiving means that receives virtual currency data, which is data of virtual currency having a monetary value, via a network from a predetermined device for requesting settlement, the virtual currency data including virtual currency encryption data which is data obtained by, according to a predetermined encryption method, encryption of plaintext original data that is data including issue subject information including at least information on an issue subject of the virtual currency data and amount information that is information for specifying a monetary value; a decryption means that decrypts the virtual currency encryption data included in the virtual currency data received by the settlement device receiving means; and a settlement means that, when the virtual currency encryption data is capable of being decrypted with the decryption means, accepts settlement of an amount of money specified by the amount information included in the original data obtained by decryption of the virtual currency encryption data with the decryption means. These functions correspond to the actions required to perform the 
Dependent claim 33 further describe the abstract idea of settling an amount. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19, 22 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashish Kumar (US 20180315027 A1).

Regarding claims 16, 19 and 22: 
a settlement device receiving means that receives virtual currency data, which is data of virtual currency having a monetary value, via a network from a predetermined device for requesting settlement, the virtual currency data including virtual currency encryption data which is data obtained by, according to a predetermined encryption method, encryption of plaintext original data that is data including issue subject information including at least information on an issue subject of the virtual currency data and amount information that is information for specifying a monetary value (Kumar [0059], the Examiner considers the encryption of plaintext original data to be the Encryption means using a key or cipher to convert a piece of information into scrambled information so that the original information can be transferred securely.) (Kumar [0115], “central controller 101 receives the transaction information from device 201b for settlement purpose…In step 703, TPM 202 at device 201b…creates an encrypted message comprising all the transaction in “pending settlement” status and its local account information where message is encrypted using the private key of device 201b, and then sends the encrypted message to the central controller 101 to synchronize its local repository information with the central controller” [0091], “The payment transaction request comprises the transaction elements shown in FIG. 13 including at least the amount X to pay in the electronic currency Y where Y represents a localized denomination of the electronic currency….The request message comprises the transaction information 1301 as shown in FIG. 13…”), (see claim 1 and paragraphs [0115], [0091], [0086] and Fig. 1, Fig. 3, Fig. 7 and Fig. 13);
a decryption means that decrypts the virtual currency encryption data included in the virtual currency data received by the settlement device receiving means (Kumar [0116], “In step 704, Transaction processing module (TPM) 102 at the central controller 101 decrypts the message using public key of device 201b and extracts transactions information and the account information. TPM 102 then decrypts each information record with the public key of the associated device that encrypted the record and validates the hash value of each information record in step 705.”), (see claim 1 and paragraphs [0116] and [0091] and Fig. 3, Fig. 7 and Fig. 13); and
a settlement means that, when the virtual currency encryption data is capable of being decrypted with the decryption means, accepts settlement of an amount of money specified by the amount information included in the original data obtained by decryption of the virtual currency encryption data with the decryption means (Kumar [0116], “In step 707, PPM 114 carries out further steps to validate each transaction and compute a consolidated debit or credit amount for the account balance for the counterparties of each transaction where such steps are described in detail in FIG. 8” [0118], “PPM then moves the final amount of money from one account to another in step 806 by taking into the account the currency information or submits the request to external entities to move the money via payment gateway interface of the central controller 101.”), (see claim 1 and paragraphs [0116] and [0091] and Fig.3, Fig. 7, Fig. 8 and Fig. 13).

Examiner’s Note: Additionally, Kumar further discloses all the claim limitations of claim 16 performed by device 201b. For example, device 201b receives the transaction information from payer 201a, In step 603, TPM then decrypts the message using a shared key provided by the Central Controller 101 and step 607, payee device 201b continues further processing of the transaction by checking out from the transaction repository, creating a new transaction record containing various information elements of transaction data structure 1301 that includes the 

Regarding claim 33: PrimaryReference, discloses as shown above:
PrimaryReference further discloses: A virtual currency data generating device comprising:
a currency generating and encrypting means that encrypts, according to a predetermined encryption method, plaintext original data that is data including issue subject information including at least information on an issue subject of the virtual currency data and amount information that is information for specifying a monetary value (Kumar [0059], the Examiner considers the encryption of plaintext original data to be the Encryption means using a key or cipher to convert a piece of information into scrambled information so that the original information can be transferred securely.) (Kumar [0021], “…create a unique transaction crypto token comprising of information of the device identifiers, transaction amount, timestamp and other identifiers; storing the crypto token locally until the transaction is synchronized with the central controller; and finally central controller transferring the electronic currency from the payer account to payee account when either of the three devices involved in the transaction synchronizes and checks-in the stored transaction data containing crypto token and other information.” [0059], “The request message comprises the transaction information 1301 as shown in FIG. 13 and an encrypted value of a hash of the transaction information wherein hash is computed using a hash function and encrypted values is generated using the private key of the client application associated with the payee device B. Following formula shows by example a method to compute the hash value:”), (see paragraphs [0059], [0080], [0091] and [0100]-[0101] and Fig. 13, Fig. 1 and Fig. 2) and 
thus generates virtual currency encryption data which is data obtained by encryption of the original data, and thus being capable of generating virtual currency data which includes the virtual currency encryption data and is data of virtual currency having a monetary value (see abstract and paragraphs [0059], [0080], [0091] and [0020], [0100]-[0101] and Fig. 13, Fig. 1 and Fig. 2), and
being integrated with the settlement device according to claim 16 (Kumar [0080], “Payment processing interface 209 interacts with the payment processing module 114 of the central controller 101 to send and receive payment information into the account managed by the device. Transaction processing module 202 contains a cryptography unit 203 that creates and stores the public key as provided by the central controller for the devices with further capability of encrypting and decrypting data using those keys as well as computing hash value for the information contained in account repository 204 and transaction repository 206.”), (see paragraphs [0080] and [0069] and Fig. 1 and Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAHED ALI/ Examiner, Art Unit 3685

	/NEHA PATEL/             Supervisory Patent Examiner, Art Unit 3685